          Case 2:18-cv-01602-JAD-BNW Document 119 Filed 12/29/20 Page 1 of 3




 1   Martin A. Muckleroy
     State Bar #9634
 2   MUCKLEROY LUNT, LLC
     6077 S. Fort Apache Rd., Ste 140
 3   Las Vegas, NV 89148
     Telephone: 702-907-0097
 4   Facsimile: 702-938-4065
     Email: martin@muckleroylunt.com
 5
     Richard W. Gonnello (pro hac vice)
 6   Email: rgonnello@faruqilaw.com
     Katherine M. Lenahan (pro hac vice)
 7   Email: klenahan@faruqilaw.com
     FARUQI & FARUQI, LLP
 8   685 Third Avenue, 26th Floor
     New York, NY 10017
 9   Telephone: 212-983-9330
     Facsimile: 212-983-9331
10
     Attorneys for Lead Plaintiff Richard Ina, Trustee for the Ina Family Trust
11

12                              UNITED STATES DISTRICT COURT
13                                      DISTRICT OF NEVADA
14

15
     IN RE: CV SCIENCES, INC. SECURITIES                 Case No. 2:18-cv-01602-JAD-BNW
16   LITIGATION
                                                         CLASS ACTION
17
     This Document Relates to: All Actions               ORDER GRANTING STIPULATION
18                                                       TO EXTEND TIME TO FILE
19                                                       PLAINTIFF’S OPPOSITIONS TO
                                                         DEFENDANTS’ OBJECTIONS TO THE
20                                                       MAGISTRATE JUDGE’S ORDER

21
                                                                        [ECF No. 118]
22

23

24

25

26

27

28
           Case 2:18-cv-01602-JAD-BNW Document 119 Filed 12/29/20 Page 2 of 3



 1          Lead Plaintiff Richard Ina, Trustee for the Ina Family Trust (“Plaintiff”), and Defendants

 2   CV Sciences, Inc., Michael Mona, Jr., Joseph D. Dowling, and Michael Mona, III (“Defendants”),

 3   by and through their undersigned counsel, stipulate to extend the time for Plaintiff file his

 4   opposition briefs to Defendants’ December 17, 2020 objections to Magistrate Judge Brenda N.

 5   Weksler’s order (“Order”) granting in part Plaintiff’s Motion To Compel Discovery From And

 6   Sanction The Mona Defendants. ECF No. 111.1 The parties jointly state as follows:

 7          Magistrate Judge Weksler issued the Order on December 3, 2020. ECF No. 111. On

 8   December 17, 2020, Defendants Michael Mona, Jr. and Michael Mona, III, filed the Objection To

 9   Order Of Magistrate Judge Re Plaintiff’s Motion To Compel Discovery From And Sanction The

10   Mona Defendants. ECF No. 116. That same day, Defendants CV Sciences, Inc. and Joseph D.

11   Dowling filed the Limited Objection To Order Of Magistrate Judge Re Plaintiff’s Motion To

12   Compel Discovery From And Sanction The Mona Defendants. ECF No. 117. The current deadline

13   for Plaintiff to oppose Defendants’ objections is December 31, 2020. L.R. IB 3-1(a). The parties

14   hereby stipulate to extend the deadline from December 31, 2020 to January 8, 2021 in light of the

15   upcoming holidays and counsel’s schedule. This is the first stipulation for an extension of time as

16   to such deadline.

17           The parties therefore respectfully request that the Court issue an order granting this

18   Stipulation and ordering that Plaintiff’s deadline to oppose Defendants’ objections is January 8, 2021.

19   Dated: December 22, 2020                      Respectfully submitted,
20                                                 By: /s/ Richard W. Gonnello
21                                                 Richard W. Gonnello

22                                                 Martin A. Muckleroy
                                                   State Bar #9634
23                                                 MUCKLEROY LUNT, LLC
                                                   6077 S. Fort Apache Rd., Ste 140
24
                                                   Las Vegas, NV 89148
25                                                 Telephone: 702-907-0097
                                                   Facsimile: 702-938-4065
26                                                 Email: martin@muckleroylunt.com

27
     1
          The transcript of the December 3, 2020 hearing serves as Judge Weksler’s written order.
28   ECF No. 111 at 4:20-21.

                                                      1
          Case 2:18-cv-01602-JAD-BNW Document 119 Filed 12/29/20 Page 3 of 3



 1                                             Richard W. Gonnello (pro hac vice)
                                               Email: rgonnello@faruqilaw.com
 2
                                               Katherine M. Lenahan (pro hac vice)
 3                                             Email: klenahan@faruqilaw.com
                                               FARUQI & FARUQI, LLP
 4                                             685 Third Avenue, 26th Floor
                                               New York, NY 10017
 5                                             Telephone: 212-983-9330
 6                                             Facsimile: 212-983-9331

 7                                             Attorneys for Lead Plaintiff Lead Plaintiff Richard
                                               Ina, as Trustee for The Ina Family Trust
 8
     Dated: December 22, 2020                  By:    /s/ Eric A. Plourde
 9                                                    Eric A. Plourde

10                                             PROCOPIO, CORY, HARGRAVES &
                                               SAVITCH LLP
11                                             Jeffery A. Garofalo
                                               State Bar # 7345
12                                             3960 Howard Hughes Pkwy., Ste 500
                                               Las Vegas, NV 89469
13                                             Tel: 702-216-2685
                                               Fax: 619-788-5535
14                                             E-mail: jeff.garofalo@procopio.com

15                                             S. Todd Neal (pro hac vice)
                                               Eric A. Plourde (pro hac vice)
16                                             525 B Street, Ste 2200
                                               San Diego, CA 92101
17                                             Tel: 619-525-3890
                                               Fax: 619-398-0190
18                                             E-mail:todd.neal@procopio.com

19                                             Attorneys for Defendants CV Sciences, Inc., Joseph
                                               D. Dowling, Michael Mona, Jr. & Michael Mona,
20                                             III

21

22                                            ORDER

23    IT IS SO ORDERED that the stipulation [ECF No. 118] is GRANTED. Plaintiff's deadline to
      respond to defendants' objections to the magistrate judge's order is EXTENDED to January 8,
24
      2021.
25
                                                              _________________________________
26                                                            U.S. District Judge Jennifer A. Dorsey
                                                              Dated: December 29, 2020
27

28


                                                  2
